Citation Nr: 0637244	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-41 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to July 
1989.


This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for a cervical spine disability.

Service connection for a cervical spine disability was 
previously denied in a March 1990 rating decision.  Although 
the RO declined to reopen the veteran's previously denied 
claim, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

The issue of entitlement to service connection for a cervical 
spine disability, to include as secondary to a service-
connected low back disability, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disability was previously denied in a March 1990 rating 
decision; the veteran did not appeal the decision.

2.  Evidence received since the March 1990 rating decision 
relates to a previously unestablished fact and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a cervical spine disability.




CONCLUSIONS OF LAW

1.  The March 1990 rating decision that denied service 
connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for a cervical spine disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a March 1990 rating decision, the RO denied the veteran's 
claim for service connection for a cervical spine disability.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the March 1990 decision became 
final because the appellant did not file a timely appeal.

The claim for entitlement to service connection for a 
cervical spine disability may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim in October 2002.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no current diagnosis 
of a cervical spine disability, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection in October 2002.  The Board finds that the 
evidence received since the last final decision in March 1990 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes treatment records which show 
that the veteran has been diagnosed with herniated nucleus 
pulposus at the C4-C5 and C5-C6 levels, with bulging at C3-C4 
and C6-C7.  This is evidence that is both new and material, 
as it demonstrates a current diagnosis of a cervical spine 
disability.  At the time of the March 1990 denial, the 
evidence did not show the presence of any cervical spine 
disability.  The new evidence was not previously considered 
by agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.303.   New evidence 
is sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Accordingly, the claim for service connection 
for a cervical spine disability is reopened.  

With respect to the claim to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claim.  


ORDER

The claim for service connection for a cervical spine 
disability is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran asserts that his cervical spine disability is 
related to his service-connected low back disability.  In 
support of his claim, he submitted two statements from his 
private neurologist, in which the neurologist stated that it 
was as likely as not that the veteran's cervical spine 
disability is a direct result of his service-connected low 
back disability.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On VA 
examination in February 2005, the examiner found that the 
veteran's cervical spine disability was not likely related to 
his service-connected low back disability.  The rationale 
provided for this opinion was that research did not reveal 
that herniated discs in one segment of the spine cause 
herniated discs in other segments of the spine.  The VA 
examiner did not specifically address the private 
neurologist's findings that there was, as likely as not, a 
relationship, nor did the examiner address whether the 
veteran's low back disability aggravated the veteran's 
cervical spine disability.  For these reasons, the Board 
finds that a remand for an additional examination and 
etiological opinion is necessary in order to fairly decide 
the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to ascertain the 
etiology of his cervical spine 
disability.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination and the report should so 
state.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that the veteran's low back 
disability is causally or etiologically 
related to his period of active 
service, including his service-
connected low back disability.  The 
examiner should also state whether the 
veteran's low back disability 
aggravates the veteran's cervical spine 
disability.  The examiner should 
provide the rationale for the opinion 
provided, and, if necessary, reconcile 
his or her opinion with the other 
opinions of record.  If the requested 
opinion cannot be rendered without 
resort to speculation, the examiner 
should so state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a cervical spine 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


